Petition for writ of certiorari to the Court of Appeals.
We have had frequent occasion to indicate the limited review by this court of the decisions of the Court of Appeals. Tennessee, A.  G. Ry. Co. v. Cardon, 235 Ala. 53, 177 So. 173; Loveman, Joseph  Loeb v. Himrod, 226 Ala. 342, 147 So. 163; Sims v. Warren, 248 Ala. 391, 27 So.2d 803; Southeastern Const. Co. v. Robbins, 248 Ala. 367, 27 So.2d 705; North Carolina Mut. Life Ins. Co. v. Coleman, 248 Ala. 32, 26 So.2d 120.
For a review of the conclusions on matters of evidence, we are remitted to the evidence contained in the opinion of the Court of Appeals and must accept the recitals therein as conclusive, and where no statement of the facts is included in the opinion, we cannot go to the record to ascertain them.
This is the status of the case. Right to the writ is rested on the asserted error in the holding of the Court of Appeals with reference to matters of fact, and no evidence having been set out in the opinion to illustrate or support the conclusions of law announced, a review of the points here argued cannot be undertaken.
So considered, the writ must be denied.
Writ denied.
GARDNER, C. J., and BROWN and LIVINGSTON, JJ., concur.